Citation Nr: 1628250	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  09-24 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to the service-connected disabilities of left ankle sprain and right ankle sprain.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran; his spouse

ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1995 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions of October 2007 by Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and of September 2008 by the Los Angeles, California VARO.  The Oakland VARO acquired jurisdiction over all the matters.

In May 2015, a hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  The hearing met the due process requirements of 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In July 2015, the Board remanded for further evidentiary development the Veteran's service connection claims relating to a left shoulder disability, a bilateral knee disability, and a bilateral hearing loss disability.  A February 2016 rating decision granted service connection for a left shoulder disability.  Having been resolved, that service connection claim is no longer on appeal before the Board. 

In March 2016, the Veteran filed VA Form 21-526b, Veteran's Supplemental Claim for Compensation, on which he checked the box "Service Connection for New Disability(ies) and wrote "Early effective date 7-27-1999 for left shoulder."  It appears that the Veteran was expressing disagreement with the February 2016 rating decision.  Effective on March 24, 2015, VA amended its rules as to what constitutes a notice of disagreement to initiate an appeal; such now requires that it be made on specific notice of disagreement form prescribed by the Secretary.  The Veteran is advised that if he wishes to appeal the February 2016 decision, he must do so using the prescribed form, which can be found either in person at the local Regional Office or online at: http://www.vba.va.gov/pubs/forms/VBA-21-0958-ARE.pdf.

The Veteran's record before the VA consists of an electronic record located in Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have bilateral hearing loss that is of such severity as to be recognized as a disability for VA purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral hearing loss disability have not been met or approximated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for bilateral hearing loss

Duties to notify and to assist

The development of the Veteran's claim has been consistent with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulation.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The record indicates that the Veteran was given required VCAA notice by letters of May 2008 and June 2008.  The VCAA also defines the obligations of VA with respect to a duty to assist a claimant in the development of the claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  VA must help a claimant to obtain evidence necessary to substantiate a claim unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board finds that all available, relevant evidence necessary to decide the issue on appeal has been identified and obtained.  The evidence of record includes statements of the Veteran and his spouse, post-service VA treatment records, and service treatment records.  The Veteran underwent VA medical examinations for his hearing in January 2012 and September 2015.  An addendum opinion was also provided in November 2015.  A VA examination or opinion must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examination reports reflect that the examiners reviewed the Veteran's claims folder, interviewed and examined the Veteran, evaluated his hearing ability, and provided a diagnosis supported by a rationale.  The reports are adequate for evaluation purposes.  See 38 C.F.R. §§ 3.103(c)(2), 4.2 (2015).


Prior Board Remand

The Board remanded the Veteran's bilateral hearing loss claim in July 2015 for an additional VA audiological examination because the Veteran testified at the May 2015 Board hearing that his hearing loss had increased in severity since the most recent examination of January 2012.  The Board errs as a matter of law when it fails to ensure compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, the Board's remand instructions relating to the bilateral hearing loss claim have been complied with.  The Veteran underwent a VA audiological examination in September 2015, a review of the record was made, a nexus opinion and rationale were provided, and the claim was readjudicated by a supplemental statement of the case of February 2016.

Elements of service connection

Generally, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for the claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  A claimant may be granted service connection for any disease initially diagnosed after discharge if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).

For certain chronic disorders, including a sensorineural hearing loss disability, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

After the evidence is assembled, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  In order for a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran seeks service connection for bilateral hearing loss.  See Veteran's claim of April 2008.  He maintains that he was exposed to traumatic noise, including the noise of artillery and aircraft, as a forward observer during service.  See VA Form 9 of March 2012; VA Form 9 of July 2009 (relating to left shoulder); NOD of February 2009.  He also alleges that the audiological examination given to him at discharge was inadequate.  See NOD of February 2009. The Veteran asserts that he began experiencing hearing loss during service.  See transcript of May 2015 Board hearing.  He has also reported a later onset, citing "decreased hearing bilaterally since 1-2 years after discharge from the military."  See VA audiological examination report of January 2012.

The Veteran states that he has difficulty hearing conversations and in localizing sounds.  See report of January 2012 VA audiological examination; VA treatment record of August 2008; transcript of May 2015 Board hearing; report of September 2015 audiological examination.  The Veteran's spouse states that the Veteran listens to the television at a loud volume and does not hear his children when they call to him from the next room in the house.  See transcript of May 2015 Board hearing.

A VA treatment record of August 2008 made an assessment of "hearing is adequate for communication at this time."  No hearing test results were given.  It was noted that "results today reveal normal hearing AU" and "excellent speech discrim AU."  Similarly, a VA treatment record of September 2008 notes "audio - essentially normal hearing and tympanograms" without providing hearing test results.  VA treatment records of August 2010 and November 2010 found the Veteran's hearing to be "intact."
The Veteran underwent a VA audiological examination in January 2012.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
10
LEFT
10
10
5
10
10

His speech recognition score was 100 percent in the right ear and 100 percent in the left ear.  The diagnosis was "normal hearing" in both ears.  The rationale for the examiner's negative nexus opinion was that the "Veteran currently does not have a hearing loss and hearing loss was within normal limits bilaterally at enlistment and separation from military."  See VA audiological examination report of January 2012.

In a May 2013 VA examination report relating to traumatic brain injury (TBI), the examiner checked "hearing loss and/or tinnitus" from a list of "subjective" symptoms, conditions, or residuals attributable to TBI.  No hearing test was administered.  The examiner noted "hearing intact to finger rub b."

In September 2015, the Veteran was again examined in a VA-contracted examination for hearing loss.  The audiological evaluation revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
15
LEFT
15
15
15
25
20

For the right ear, the auditory threshold was 30 decibels at both 6000 Hz and 8000 Hz. For the left hear, the auditory threshold was 25 decibels at both 6000 Hz and 8000 Hz.  The Veteran's speech discrimination score as 94 percent for the right ear and 100 percent for the left ear.

The examiner made the diagnosis of "normal hearing" for the left ear.  For the right ear, the diagnosis was "sensorineural hearing loss (in the frequency range of 6000 Hz or higher frequencies)."  See report of September 2015 audiological examination.  The examiner concluded that the Veteran has hearing thresholds in the right ear which are not ratable as a disability under VA guidelines, and that his hearing in the left ear was normal.

In September 2015, a clarifying opinion was issued in which the examiner issued a negative nexus opinion as to possible secondary service connection, stating that the "Veteran's hearing loss [of the right ear] is less likely than not due to, or aggravated by, the Veteran's service-connected tinnitus."  The examiner based his opinion, in part, on the fact that "tinnitus is not known to cause and/or aggravate hearing loss."  See September 2015 addendum opinion.

Service connection presupposes the diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Chelte v. Brown, 10 Vet. App. 268 (1997).  Service connection for impaired hearing shall be established only when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels in decibels over a range of frequencies in Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2015).

As reflected in the VA audiological examinations of January 2012 and September 2015, a preponderance of the competent and probative evidence of record is against finding that the Veteran has a current hearing loss disability as defined by 38 C.F.R. § 3.385.  The Board recognizes the Veteran's complaints of bilateral hearing loss, and objective testing indicates that sensorineural hearing loss has occurred in the right ear in the frequency range of 6000 Hz or higher.  See reports of VA audiological examinations of September 2015.  The level of the Veteran's hearing impairment, however, does not satisfy the regulatory criteria for establishing a hearing loss disability, and the Veteran's claim fails on this basis.  See 38 C.F.R. § 3.385 (2015).

ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

REMAND

Bilateral knee disability

The Veteran seeks service connection for a "bilateral knee condition."  See Veteran's claim of April 2008.  He attributes the condition to over 30 parachute jumps that caused strain on the knees and ankles.  See VA Form 9 of July 2009 (relating to left shoulder); VA Form 9 of March 2012; transcript of May 2015 Board hearing; Veteran's filing of February 2016.  In particular, he cites an in-service parachuting accident in 1998 as causing bilateral knee pain.  See VA treatment record of August 2010.  He further alleges that his bilaterally knee disability is caused secondarily by his service-connected disabilities of the left ankle and right ankle.  See NOD of February 2009; transcript of May 2015 Board hearing.

In July 2015, the Board found the December 2011 VA examination report to be inadequate because the examiner based her negative nexus opinion on a lack of documentation of knee complaints in service and a lack of documented medical treatment.  The Board ordered that the Veteran be scheduled for a new VA examination to determine the nature and etiology of any bilateral knee disability during the period under appellate review.

The Board's remand order advised the examiner that the absence of documented medical treatment or diagnosis in service treatment records cannot service as the sole basis for a negative nexus opinion.  The examiner was requested to identify all current bilateral knee disabilities and to "clarify if the Veteran had disabilities involving tibial tubercles and Osgood-Schlatter's disease during the pendency of the appeal."  The examiner was also to "offer an opinion as to whether it is at least as likely as not that any diagnosed bilateral knee disability is related to the Veteran's active service, to include his service in parachute operations, with confirmed history of hard landings."

The Veteran underwent a VA-contracted examination in September 2015 for his knees.  The Board finds the examination report to be inadequate due to incomplete compliance with the Board's remand order of July 2015.  The Board errs as a matter of law when it fails to ensure compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Although the examiner was asked to clarify if the Veteran had disabilities involving tibial tubercles and Osgood-Schlatter's disease during the pendency of the appeal, the examiner phrased her finding in terms of evidence of a "current" diagnosis.  The examiner specifically stated, "At this point, there is no objective evidence of pathology to suggest a CURRENT diagnosis of Osgood-Schlattter's Disease and/or disability related to the Tibial Tubercles."  See October 2015 VA addendum report (emphasis in original).

By changing the time frame from "pendency of the appeal" to "current diagnosis," the examiner was not responsive to the question posed by the Board.  Furthermore, the examiner created ambiguity by referring to "the" tibial tubercles, which implies that the Veteran does, in fact, have tibial tubercles.  Equivocal and speculative medical opinions are of little probative value.  See Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009).  The Board must obtain a more definitive statement as to the nature and etiology of the Veteran's bilateral knee disability or disabilities.  See Hood v. Shinseki, 23 Vet. App. 295, 299 (2009).

Furthermore, although the July 2015 remand cautioned against relying solely on a lack of medical documentation in arriving at a negative nexus opinion, the September 2015 examiner again cited a lack of documentation as a rationale.  Specifically, the stated rationale was: "There is insufficient evidence to support that the Veteran's bilateral knee condition is due to his hard landing during his military service.  No initial complaints of bilateral knee conditions were incurred during his military service.  The Veteran's bilateral knee condition stated [sic] 6 years after his military service."
A claimant's statements regarding symptoms cannot be found to lack credibility merely because there is no confirmatory medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gardin v. Shinseki,  613 F.3d 1374 (Fed. Cir. 2010).  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  See Layno v. Brown, 6. Vet. App. 465, 469-71 (1994).  The Veteran has credibly reported the fact of his hard parachute landings during service and his symptoms of knee pain.  His Form DD 214 indicates his receipt of the parachutist badge.  There is also a service treatment record of June 1998 which notes that the Veteran had a hard landing during airborne operations, causing a concussion and neck pain.  On remand, the examiner will be directed to presume the credibility of the Veteran's account of the knee symptoms that he experienced during and after service.

The September 2015 examination report also failed to address the Veteran's assertion that his bilateral knee disability is caused or aggravated by his service-connected disabilities of the left ankle and right ankle.  See NOD of February 2009; transcript of May 2015 Board hearing.  In general, service connection is warranted for disability which is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2015).  If a nonservice-connected disorder is aggravated by a service-connected disorder, the claimant is entitled to compensation for the degree of increased disability over and above the degree of disability existing in the absence of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310 (2015).  Here a medical opinion is needed as to the likelihood of secondary service connection.  On remand, the reviewer will be asked to render an opinion as to whether the Veteran's bilateral knee disability or disabilities are caused or aggravated by his service-connected disabilities of the left ankle and/or right ankle, or by any other service-connected disability.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims folder case to a qualified medical professional for a supplemental opinion with respect to the Veteran's claim for service connection for a bilateral knee disability.  The claims folder must be made available to the reviewer and reviewed.  If an opinion cannot be provided without an in-person examination of the Veteran, such an examination must be provided.

The reviewer should clarify whether the Veteran had disabilities involving tibial tubercles and Osgood-Schlatter's disease at any time from the filing of the Veteran's complaint for a bilateral knee disability in April 2008 to the present.  In this regard, the reviewer's attention is invited to the references to tibial tubercles and Osgood-Schlatter's disease in the VA examination report of December 2011 (VBMS, document labeled "VA Examination," receipt date 12/23/2011, pages 12 and 14).  The reviewer is also advised that under VA law a "current" disability is any disability diagnosed when the claim is filed or at any time during the pendency of an appeal, and that service connection may be awarded even if a disability resolves itself before the claim is adjudicated.

For purposes of the requested opinion, the examiner is directed to presume the veracity of the Veteran's descriptions of his in-service and post-service knee symptoms.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether the currently diagnosed knee disabilities are related to the symptoms he experienced in service.

The reviewer must provide an opinion as to the following:

a. Whether there is a 50 percent or better probability (whether it is at least as likely as not) that any disability of the Veteran's left knee and/or right knee had its onset in, or is otherwise related to, his active military service;

b. Whether there is a 50 percent or better probability (whether it is at least as likely as not) that any disability of the Veteran's left knee and/or right knee is caused by a service-connected disability, including his left ankle sprain and right ankle sprain;

c. Whether there is a 50 percent or better probability (whether it is at least as likely as not) that any disability of the Veteran's left knee and/or right knee is aggravated (i.e., permanently worsened beyond the normal progression of the disability) by a service-connected disability, including his left ankle sprain and right ankle sprain;

If the reviewer finds that the Veteran has a disability of the left knee and/or right knee that is aggravated by a service-connected disorder, the degree of aggravation should be quantified; the reviewer should identify the baseline level of severity prior to the onset of the aggravation, or by the earliest medical evidence at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

The reviewer should also provide a medical opinion that addresses the following:

a. Explain whether the knee x-ray findings that were noted as being "consistent with congenital conditions" on page 12 of the VA examination report of December 2011 indicate a congenital or developmental defect or disease.  The reviewer is advised that a disease generally refers to a condition that is considered capable of improving or deteriorating, while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954).  Please provide a complete explanation for the opinion.

b. If it is a defect, explain whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that there was a superimposed injury or disease during a period of active duty that resulted in additional disability.  Please provide a complete explanation for the opinion.

c. If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that this disability pre-existed active service.  Please provide a complete explanation for the opinion.

d. If pre-existence is clear and unmistakable, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing knee disability WAS NOT aggravated (i.e., permanently worsened) during military service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase during service was due to the natural progress of the disease.  Please provide a complete explanation for the opinion.

e. If a response to (c) or (d) was negative, and with respect to any other diagnosed knee disorder, is it at least as likely as not (a probability of 50 percent or greater) that the disorder began in, or is related to, service.  Please provide a complete explanation for the opinion.

The reviewer is asked to explain the reasons behind any opinions expressed and conclusions reached.  The reviewer is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. After undertaking any additional development deemed appropriate, readjudicate the Veteran's claim for service connection for a bilateral knee disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


